EXHIBIT 10.2

FIRST AMENDMENT TO LOAN DOCUMENTS

THIS FIRST AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is made and entered
into effective as of June 30, 2008, by and between AMERICAN ELECTRIC
TECHNOLOGIES, INC., a Florida corporation (“Borrower”), JPMORGAN CHASE BANK,
N.A., a national association (“Lender”) M & I ELECTRIC INDUSTRIES, INC. (“M&I
Guarantor”) and AMERICAN ACCESS TECHNOLOGIES, INC. (“ATT Guarantor”;
collectively, “Guarantor”).

RECITALS:

WHEREAS, Borrower and Lender entered into a Letter Loan Agreement dated
October 31, 2007 (which as the same may have been or may hereafter be amended
from time to time is herein called the “Loan Agreement”; the terms defined
therein being used herein as therein defined unless otherwise defined herein);
and

WHEREAS, Borrower executed a Security Agreement dated October 31, 2007 (which as
the same may have been or may hereafter be amended from time to time is herein
called the “Borrower Security Agreement”; the terms defined therein being used
herein as therein defined unless otherwise defined herein); and

WHEREAS, M&I Guarantor executed a Security Agreement dated October 31, 2007
(which as the same may have been or may hereafter be amended from time to time
is herein called the “M&I Security Agreement”; the terms defined therein being
used herein as therein defined unless otherwise defined herein); and

WHEREAS, M&I Guarantor executed a Guaranty Agreement dated October 31, 2007
(which as the same may have been or may hereafter be amended from time to time
is herein called the “M&I Guaranty Agreement”; the terms defined therein being
used herein as therein defined unless otherwise defined herein); and

WHEREAS, Borrower, Lender and Guarantor desire to amend the Loan Documents to:
(i) increase the Borrower’s Loan limit, (ii) extend the Maturity Date, and
(iii) amend certain terms and provisions of the Loan Documents.



--------------------------------------------------------------------------------

AGREEMENT:

1. Amendments to the Loan Agreement. The Loan Agreement is, effective the date
hereof, and subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, hereby amended as follows:

(a) Borrower’s Loan Limit. Subparagraph (a) of Section 1. of the Loan Agreement
is hereby amended in its entirety to read as follows:

“(a) Commitment. Subject to the terms and conditions set forth herein, Lender
agrees to make loans (each of which is a “Loan”, and collectively the “Loans”)
to Borrower, on a revolving basis (the “Borrowing Base Facility”) from time to
time during the period commencing on the date hereof and continuing through
June 30, 2010 (the “Maturity Date”), the maturity date of the promissory note
evidencing the Borrowing Base Facility, such amounts as Borrower may request
hereunder; provided, however, the total principal amount (the “Borrower’s Loan
Limit”) outstanding at any time shall not exceed the lesser of (i) an amount
equal to the Borrowing Base and (ii) $10,000,000 minus the aggregate face amount
of any Letters of Credit. Subject to the terms and conditions hereof, Borrower
may borrow, repay and reborrow hereunder. If at any time the outstanding
advances under the Borrowing Base Facility exceed the Borrower’s Loan Limit as
shown on any reports delivered to Lender under Section 6(d)(ii) or as indicated
by Lender’s own records, Borrower shall, on the date of the delivery of such
report to Lender or on the date of notice from Lender as to Lender’s records,
prepay on the Borrowing Base Facility such amount as may be necessary to
eliminate such excess, plus all accrued but unpaid interest thereon. The sums
advanced under the Borrowing Base Facility shall be used for general corporate
purposes and working capital. As used in this Agreement, the term “Borrowing
Base” shall have the meaning set forth in Exhibit A attached hereto.”

(b) Commitment Fee. A new subparagraph (g) is hereby added to Section 1. of the
Loan Agreement as follows:

“(g) Commitment Fee. In consideration of Lender’s commitment to make Loans,
Borrower will pay to Lender a commitment fee determined on a daily basis by
applying .20% to the unused portion of the Borrower’s Loan Limit on each day
during the term of the Borrowing Base Facility, determined for each such day by
deducting from the amount of the Borrower’s Loan Limit at the end of such day
the Facility Usage. For the purposes of this subparagraph (g), the term
“Facility Usage” mean the aggregate amount of outstanding Loans under the
Borrowing Base Facility.”

(c) Guarantor. Paragraph (b) of Section 3. is hereby amended in its entirety to
read as follows:

“(b) M & I Electric Industries, Inc., a Texas corporation, American Access
Technologies, Inc., a Florida corporation, and each Subsidiary of Borrower
(collectively, “Guarantor”) shall unconditionally guarantee payment of the
Borrowing Base Facility pursuant to guaranties in form and substance acceptable
to Lender.”



--------------------------------------------------------------------------------

(d) Net Profit Test. Subparagraph (iii) is hereby added to Section 8(b) to read
as follows:

“(iii) Net Profit. Permit its net income for the three month period ending on
March 31, 2008 to be less than $1.00; for the six month period ending on
June 30, 2008 to be less than $1.00; for the nine month period ending on
September 30, 2008 to be less than $1.00; for the twelve month period ending on
December 31, 2008 to be less than $1.00; and for the twelve month period ending
on March 31, 2009 and each calendar quarter thereafter, to be less than $1.00.”

(e) Definitions. The following definitions set forth on Exhibit A to the Loan
Agreement are hereby amended and replaced to read as follows:

“‘Adjusted Base Rate’ means the Prime Rate for such day minus fifty one
hundredths percent (0.50%), but in no event less than three percent (3.00%). The
Adjusted Base Rate shall in no event, however, exceed the Maximum Rate.”

“‘Borrowing Base’ means, for Borrower and each Subsidiary which is a Guarantor,
the amount determined as of a particular date equal to the sum of (a) 80% of
Eligible Accounts and (b) 40% of Eligible Inventory up to an amount not to
exceed $1,000,000; provided, however, that (i) only Collateral for which the
representations and warranties under this Agreement and the other Loan Documents
are true and correct at the time of calculation shall be included in the
aggregate Borrowing Base, (ii) upon notice to Borrower, Lender at any time and
from time to time may adjust the preceding percentage(s) or modify or add
categories of eligibility, (iii) if Lender at any time determines any method of
valuation overstates the actual fair market value at the time, upon notice to
Borrower, Lender may recalculate those values to fair market value, and (iv) in
no event shall the Borrowing Base ever exceed the Borrower’s Loan Limit.”

2. Amendments to M&I Guaranty Agreement.

(a) Paragraph A. of the M&I Guaranty Agreement is hereby revised in its entirety
to read as follows:

“A. AMERICAN ELECTRIC TECHNOLOGIES, INC., a Florida corporation (“Borrower”),
has executed in favor of Lender that certain promissory note of even date
herewith, payable to the order of Lender in the principal amount of $10,000,000
(such promissory note, as from time to time amended, and all promissory notes
given in substitution, renewal or extension therefor or thereof, in whole or in
part, being herein called the “Note”).”

(b) Subparagraph (a) of Section 6. Of the M&I Guaranty Agreement is hereby
revised in its entirety to read as follows:

“(a) Organization and Good Standing. Guarantor is a corporation, duly organized
or formed, validly existing and in good standing under the laws of the State of
Texas and has the power to own its property and to carry on its business in each
jurisdiction in which Guarantor operates;”



--------------------------------------------------------------------------------

3. Amendments to Borrower Security Agreement.

(a) Subparagraph (d) of Section 1. of the Borrower Security Agreement is hereby
revised in its entirety to read as follows:

“(d) “Indebtedness” shall mean (i) all indebtedness, obligations and liabilities
of Debtor to Secured Party of any kind or character, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, and regardless of
whether such indebtedness, obligations and liabilities may, prior to their
acquisition by Secured Party, be or have been payable to or in favor of a third
party and subsequently acquired by Secured Party (it being contemplated that
Secured Party may make such acquisitions from third parties), including without
limitation all indebtedness, obligations and liabilities of Debtor to Secured
Party now existing or hereafter arising by note, draft, acceptance, guaranty,
endorsement, letter of credit, assignment, purchase, overdraft, discount, swap
contract, indemnity agreement or otherwise, including, without limitation, that
certain promissory note of even date herewith executed by Debtor payable to the
order of Secured Party in the principal amount of $10,000,000, (ii) all accrued
but unpaid interest on any of the indebtedness described in (i) above, (iii) all
obligations of Debtor to Secured Party under any documents evidencing, securing,
governing and/or pertaining to all or any part of the indebtedness described in
(i) and (ii) above, (iv) all costs and expenses incurred by Secured Party in
connection with the collection and administration of all or any part of the
indebtedness and obligations described in (i), (ii) and (iii) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including without limitation
all reasonable attorneys’ fees, and (v) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (i), (ii),
(iii) and (iv) above.”

(b) Subparagraph (g) of Section 10. of the Borrower Security Agreement is hereby
revised in its entirety to read as follows:

“(g) Venue. This Agreement has been entered into in Harris County, Texas, and it
shall be performable for all purposes in such county. Courts within the State of
Texas shall have jurisdiction over any and all disputes arising under or
pertaining to this Agreement and venue for any such disputes shall be in the
county or judicial district where this Agreement has been executed and
delivered.”

4. Amendment to M&I Security Agreement. Subparagraph (d) of Section 1. of the
M&I Security Agreement is hereby amended in its entirety to read as follows:

“(d) “Indebtedness” shall mean (i) all indebtedness, obligations and liabilities
of Debtor to Secured Party of any kind or character, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, and regardless of
whether such indebtedness, obligations and liabilities



--------------------------------------------------------------------------------

may, prior to their acquisition by Secured Party, be or have been payable to or
in favor of a third party and subsequently acquired by Secured Party (it being
contemplated that Secured Party may make such acquisitions from third parties),
including without limitation all indebtedness, obligations and liabilities of
Debtor to Secured Party now existing or hereafter arising by note, draft,
acceptance, guaranty, endorsement, letter of credit, assignment, purchase,
overdraft, discount, swap contract, indemnity agreement or otherwise, including,
without limitation, that certain promissory note of even date herewith executed
by American Electric Technologies, Inc. (“Borrower”) payable to the order of
Secured Party in the principal amount of $10,000,000, (ii) all accrued but
unpaid interest on any of the indebtedness described in (i) above, (iii) all
obligations of Debtor to Secured Party under any documents evidencing,
guaranteeing, securing, governing and/or pertaining to all or any part of the
indebtedness described in (i) and (ii) above, (iv) all costs and expenses
incurred by Secured Party in connection with the collection and administration
of all or any part of the indebtedness and obligations described in (i),
(ii) and (iii) above or the protection or preservation of, or realization upon,
the collateral securing all or any part of such indebtedness and obligations,
including without limitation all reasonable attorneys’ fees, and (v) all
renewals, extensions, modifications and rearrangements of the indebtedness and
obligations described in (i), (ii), (iii) and (iv) above.”

5. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received counterparts of this Amendment executed by
Borrower and Sections 1 through 4 hereof shall become effective when, and only
when, Lender shall have additionally received all of the following documents,
each document (unless otherwise indicated) being dated the date of receipt
thereof by Lender (which date shall be the same for all such documents), in form
and substance satisfactory to the Lender:

(a) A certificate of the Board of Directors of Borrower authorizing the
execution, delivery and performance of this Amendment, and the matters
contemplated hereby;

(b) A certificate of the Board of Directors of M&I Guarantor authorizing the
execution, delivery and performance of this Amendment, and the matters
contemplated hereby;

(c) A $10,000,000 Revolving Credit Note;

(d) A Security Agreement executed by American Access Technology, Inc.;

(e) A Guaranty executed by American Access Technology, Inc;

(f) A certificate of the Board of Directors of American Access Technology, Inc.
authorizing the execution, delivery and performance of the Guaranty and Security
Agreement and the matters contemplated thereby; and

(g) Any and all other documentation as Lender may reasonably require.



--------------------------------------------------------------------------------

6. Representations and Warranties of Borrower. Borrower represents and warrants
as follows:

(a) Borrower is duly authorized and empowered to execute, deliver and perform
this Amendment and all other instruments referred to or mentioned herein to
which it is a party, and all action on its part requisite for the due execution,
delivery and the performance of this Amendment has been duly and effectively
taken. This Amendment, when executed and delivered, will constitute valid and
binding obligations of Borrower enforceable in accordance with its terms. This
Amendment does not violate any provisions of Borrower’s Articles of
Incorporation, By-Laws, or any contract, agreement, law or regulation to which
Borrower is subject, and does not require the consent or approval of any
regulatory authority or governmental body of the United States or any state.

(b) The representations and warranties made by Borrower in the Loan Agreement
are true and correct as of the date of this Amendment.

(c) No event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

7. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference in the Loan Documents shall
mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended above, the Loan Agreement and the Note(s),
and all other instruments securing or guaranteeing Borrower’s obligations to
Lender (collectively, the “Loan Documents”) shall remain in full force and
effect and are hereby ratified and confirmed. Without limiting the generality of
the foregoing, the Loan Documents and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower under the
Loan Agreement and the Note(s), as amended hereby, and under the other Loan
Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

8. Costs and Expenses. Borrower agrees to pay on demand all costs and expenses
of Lender in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lender. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such fees.



--------------------------------------------------------------------------------

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

11. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Amendment, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

12. Joinder of Guarantor. M & I Electric Industries, Inc. and American Access
Technologies, Inc., Guarantor as defined in the Loan Agreement, join in the
execution of this Amendment to evidence Guarantor’s consent to the terms hereof,
to confirm Guarantor’s continuing obligations under the terms of the Guaranty
Agreement, and to acknowledge that without such consent and confirmation, Lender
would not enter into this Amendment or otherwise consent to the terms hereof.
Additionally, Guarantor represents to Lender that Guarantor is duly authorized
and empowered to execute, deliver and perform this Amendment, and all action on
its part requisite for the due execution, delivery and the performance of this
Amendment has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Guarantor
enforceable in accordance with its terms.

13. Final Agreement. THIS WRITTEN AMENDMENT OF LOAN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.



--------------------------------------------------------------------------------

      BORROWER:       AMERICAN ELECTRIC TECHNOLOGIES, INC.       By:  

/s/ John H. Untereker

        John H. Untereker, Senior Vice President and CFO       LENDER:      
JPMORGAN CHASE BANK, N.A.       By:  

/s/ Carlos Valdez, Jr.

        Carlos Valdez, Jr., Senior Vice President GUARANTOR:       M & I
ELECTRIC INDUSTRIES, INC.       By:  

/s/ John H. Untereker

        John H. Untereker, Senior Vice President and CFO       AMERICAN ACCESS
TECHNOLOGIES, INC.       By:  

/s/ Arthur Dauber

        Arthur Dauber, CEO      